Citation Nr: 1708834	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS).

3.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to July 28, 2016; and rated 70 percent effective July 28, 2016.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983; January 2003 to June 2003; November 2005 to February 2006; and from May 2008 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2013 and February 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2016 for further development.  

The RO initially rated the Veteran's PTSD as 10 percent disabling.  In its March 2016 Decision and Remand, the Board granted an increased rating of 50 percent and deferred a decision on the issue of whether a rating in excess of 50 percent was warranted.  The RO issued an August 2016 rating decision in which it properly granted the 50 percent rating back to the date of receipt of the claim.  It then issued another August 2016 rating decision in which it granted a 70 percent rating effective July 28, 2016.  Since the 70 percent rating does not date back to the date of the claim, there are two distinct time periods to consider.  

The Board also remanded the issue of entitlement to service connection for sleep apnea.  The RO has since issued an August 2016 rating decision in which it granted service connection for sleep apnea.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board. 

Finally, the Board also remanded the issue of entitlement to service connection for a low back disability.  The basis for the remand was that in June 2011, the Veteran filed a timely notice of disagreement in response to a May 2011 rating decision.  The Board remanded the claim so that the RO could issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board now notes that the RO did, in fact, issue a statement of the case in February 2012.  No timely substantive appeal was received.  Consequently, the issue was remanded in error; and the issue is not before the Board. 

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service for fibromyalgia and entitlement to service for chronic fatigue syndrome (CFS) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

2.  The clinical record reveals poor impulse control culminating in an assault on another individual in July 2014.

3.  Effective July 1, 2014, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  It is not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

2. From to July 1, 2014, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2013 and January 2014 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in October 2013 and July 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Turning to the evidence of record, the Veteran underwent a VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that both of his parents were deceased.  He occasionally talked with his siblings on the phone.  He had some contact with one of his sisters who lived in the area and he received emails from another sister.  The Veteran was married to his first wife for seven years and he had a 27-year-old son from the marriage.  The son was stationed in Germany; but the Veteran was in touch him.  He also had a 25-year-old daughter who had been living with he and his wife, but she moved to get away from her alcoholic and verbally abusive boyfriend.  The Veteran talked to his daughter on the phone once a week.  

The Veteran had been married to his current wife for 15 years.  He described things at home as "great."  His wife accompanied him to his appointment and indicated that after his last deployment, he had some anger and safety issues.  She indicated that he was overprotective of her and confrontive with others.  For recreation, the Veteran and his wife enjoyed going to the farmers' market.  They liked to stroll and observe.  Sometimes they would go on drives.  The Veteran reported that he was diagnosed with fibromyalgia a week prior to the examination and that fatigue caused him to be less active.  The Veteran's wife reported that after his deployment, they decreased their social activity because of his behavior in public regarding her safety.  She stated that her husband was "always picking fights."  She stated that prior to his deployment they were very social.  She reported that they were slowly starting to socialize more. 

The Veteran denied seeking any mental health treatment until 2012.  He reported that he had never been hospitalized for psychiatric reasons.  He denied ever experiencing suicidal ideation or making a suicide attempt.  He completed PTSD psychological testing in July 2012.  The examiner (Dr. J.E.) diagnosed military related PTSD and depressive disorder not otherwise specified (NOS).  The Veteran was taking venlafaxine and prazosin.  He found this medication helpful, noting that his mood improved.  He indicated that he was less irritable.  He stated that he had not had nightmares since taking prazosin.  He indicated that his individual psychotherapy has been very helpful.  The examiner found that the Veteran met the criteria for PTSD. 

The Veteran reported that he dreamed about an explosion and then about his vehicle being hit.  He stated that in his next dream, he did not have legs, and then the emergency personnel were helping him and picking up his legs.  Until he was prescribed prazosin, there were times when he had nightmares every night.  He still had thoughts about Iraq on a daily basis and these recollections were sometimes distressing.  He endorsed physiological reactivity upon exposure to cues.  He reported that he felt anxiety at these times and that his heart would "pound out of my chest."  He denied experiencing flashbacks.  He stated that his emotional distress upon exposure to cues used to be intense but is less so at this time.

The Veteran also endorsed avoidance and numbing.  He avoided conversations about Iraq.  His wife indicated that he has talked to her very little about it.  He also did not discuss events in Iraq with other Veterans.  He did not actively avoid activities, places, or people because of his PTSD symptoms.  Rather, he loved war movies and watched them over and over.  The military channel was on a lot at home.  He denied an inability to recall important aspects of the trauma.  He reported that he had been more withdrawn since his deployments.  He had been less social, although he was starting to socialize more.  He spent less time with friends than he used to.  He denied a restricted range of affect.  He was able to express love and affection.  The Veteran endorsed the sense that his life would be cut short.

The Veteran had problems with irritability and outbursts of anger.  His wife indicated that she has avoided going out in public with her husband because of his behavior.  After he returned from deployment, he became angry at a man who sat down too close to his son's girlfriend (now wife).  He told the man, "You really need to move."  The Veteran reported that a month ago a woman hit his truck with her purse.  He called her a name under his breath.  The woman's male companion noticed and confronted the Veteran.  The Veteran reported, "I wanted to fight so bad."  He listened to his wife and remained in the car.  The Veteran had other incidents of irritability as well.  His wife recalled an incident at the store when a man she did not know asked her where to find the sugar.  According to the Veteran's wife, the Veteran confronted the man in an angry manner.  He indicated that he has not assaulted anyone.  He endorsed hypervigilance and was not able to relax in public.  He was always watching everybody and on guard.  His wife stated that it had taken a while, but she can now take him into Walmart without him confronting people.  He reported that every night he checks the doors and goes outside.  He reported that he does not like unexpected loud noises; however, he said if he could identify the source of the noise, he returned to baseline within a minute.  The Veteran did not endorse problems with concentration.  He reported difficulty falling asleep. He reported that this difficulty began a couple of years earlier.  He did not recall having a change in his sleep pattern after deployment.  

The Veteran denied auditory or visual hallucinations, symptoms of mania, obsessions or compulsions, ever having any disciplinary infractions in the military, or criminal charges.  He denied any incidents of road rage in which he followed or confronted somebody.  He denied any violence in his relationships.

Upon examination, the Veteran was pleasant and cooperative throughout the examination.  He was well groomed.  He maintained eye contact.  He was oriented in all spheres.  His speech was linear and goal directed with no evidence of unusual thought content.  His affect was broad and appropriate to the content of his speech. His mood appeared normal.

The Veteran's symptoms included recurrent and distressing recollections (including dreams) of the stressors, including images, thoughts or perceptions; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; efforts to avoid thoughts, feelings or conversations associated with the trauma; feeling of detachment or estrangement from others; a sense of a foreshortened future; irritability or outbursts of anger; and hypervigilance. 

The examiner opined that the disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or;
symptoms controlled by medication.  The examiner assessed a Global Assessment of Functioning (GAF) score of 75.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

The Board recognizes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in June 2014.  Consequently, DSM-IV is applicable.

The Veteran testified before the Board in August 2015 (Transcript in VACOLS).  He indicated that his PTSD affected his relations with his co-workers.  He stated that he had been called a "bully" at work.  He and his wife testified that since going to therapy, they have been able to go out more socially, but they do not socialize with other people.  His wife testified that the Veteran constantly (six times per night) checks the windows and the doors and walks outside.  The Veteran's wife recounted an incident in which the Veteran grabbed an individual by the throat at a restaurant, as that person appeared to be confrontational with the Veteran's bother-in-law.  She recounted another incident (at a bowling alley) in which the Veteran confronted someone who sat down next to her.  Both the Veteran and his wife testified that they believed that his PTSD was worse than it was in 2013.  

Pursuant to the Board's March 2016 remand, the Veteran underwent another VA examination in July 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran struggled with persistent recurrent intrusive combat-related memories on a daily basis.  He also had combat-related nightmares a few nights per week.  He described having angry outbursts in a Wal-Mart, a bowling alley, at a restaurant, and with a neighbor.  He reported that he is easily angered.  The Veteran's wife stated that not a day goes by without his PTSD playing a part in it.

The Veteran reported that he experienced panic attacks due to intrusive memories, triggers, flashbacks, and nightmares.  During panic attacks, he reported heart palpitations, chest tightness, shortness of breath, heat sensation, flushing, profuse sweating, and has a fear of losing control.  He would get up in the middle of the night and make perimeter checks around the house.  He avoided crowded areas such as the grocery store or the mall.  His wife indicated that they did not do much anymore because of his PTSD. 

The Veteran struggled with extreme sadness, anger, and blame about what happened to him and his buddies.  He struggled with a persistent negative emotional state every day and was persistently unable to feel positive emotions.  He was irritable and constantly in a state of high alert.  He felt detached, cut-off, and estranged from other people.  The Veteran's PTSD-related anger, trust, detachment, and persistent negative emotional state had taken a big toll on his relationships, especially with his wife.  He only interacted with his wife and her parents; he otherwise did not have any friends and had not even talked to his own siblings.

The Veteran had markedly diminished interest in participating in significant activities.  He struggled with extremely irritable behavior and frequent angry outbursts. 

The Veteran had problems concentrating.  His mind wandered and he became sidetracked easily.  He had difficulty with multitasking.  He frequently lost his train of thought in conversations.  He had a hard time staying on task and completing tasks.  He also had short-term related memory problems such as forgetting names, dates, appointments.  

The Veteran reported having an exaggerated startle response whenever he heard any sudden unexpected noises.  He became very jumpy when his hearing aids started indicating that the batteries are low.  The sound of dogs barking also made him jumpy.  His wife could sense his anxiety and being on edge.  Although he did not have suicidal ideation, the Veteran did want to hurt other people when he perceived them as disrespecting him or threatening him or his wife.  Also, when somebody cut him off in traffic he struggled with extreme road rage. However, the Veteran denied any current active or passive suicidal or homicidal ideation, thoughts, plans, or intent.  The Veteran did not present himself as an imminent risk to safety of self or others at this time; therefore, current psychiatric hospitalization was not warranted.

Upon examination, the Veteran was well developed, well nourished, and dressed appropriately for the occasion.  There was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations. He showed adequate eye contact and interacted appropriately during the session.  No inappropriate behavior was noted.  Again, the Veteran denied any current active or passive suicidal or homicidal thoughts, ideations, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time. The Veteran had short-term related memory problems such as forgetting names, dates, appointments, misplacing items, and trouble remembering recent events/conversations.  There was no evidence of obsessive or ritualistic behavior.  The examiner noted that the Veteran had panic attacks related to PTSD triggers. His mood was dysphoric.  His affect was appropriate.  His impulse control, insight, and judgment were also fair.

The examiner noted that the Veteran was competent to report the nature and severity of his psychiatric symptoms and his wife is competent to report her observations of the Veteran's psychiatric symptoms.  She stated that the Veteran's disability is manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

In addition to the examinations of record, the clinical treatment reports have also been reviewed.  Such reports generally reflect symptoms of a lesser degree than that indicated in the examination reports described above.  For example, in January 2012, February 2011, and April 2014, the Veteran denied depression, anger, anxiety, and suicidal and homicidal ideation.  A February 2013 report indicated an improvement in anxiety with medication.  In September 2013 it was noted that there was no aggressive preoccupation.  An April 2014 report included a GAF of 50, which signifies serious symptoms but such score does not appear to be congruous with the actual symptoms noted at that time.  

Of most significance in the treatment records is a finding of aggressive behavior in August 2014 and anger outbursts in September 2014.  Also referenced was an incident that had occurred earlier in the summer of 2014, in which the Veteran grabbed an individual by the throat outside a restaurant.

Analysis

In its March 2016 Decision and Remand, the Board granted an increased rating of 50 percent and remanded the issue of whether a rating in excess of 50 percent was warranted.  

In order to warrant a rating in excess of 50 percent, the Veteran's disability would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board notes that the October 2013 VA examiner assigned a GAF of 75, indicating mild symptoms.  The Board also notes that the Veteran described his relationship with his wife as "great."  He described limited recreational activities.  He did not spend time with friends as much as he used to but his wife that stated that they were slowly starting to socialize more.  He denied a restricted range of affect.  He indicated that he was able to express love and affection.  Although the Veteran reported hypervigilance and irritability (resulting in confrontations), he maintained a great relationship with his wife; a relationship with his daughter; and relationships with friends (albeit limited relationships).  Additionally, he continued to be employed full time.  He did not endorse most of the symptoms enumerated in the 70 percent criteria.  There was no suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

Consequently, the Board finds that an initial rating in excess of 50 percent is not warranted based on the findings of the VA examination.  Later clinical records, however, do indicate impaired impulse control, including an act of violence on another person that apparently occurred in July 2014.  Accordingly, resolving any doubt in the Veteran's favor, the criteria for a 70 percent rating are deemed to have been met from July 1, 2014.  However, as will be explained below, at no point during the appeal have the criteria for a rating in excess of 70 percent been met.  

Effective July 1, 2014

The RO increased the Veteran's rating to 70 percent effective July 28, 2016 (the date of the Veteran's most recent VA examination).  As noted above, the instant decision finds support for such 70 percent rating from July 1, 2014.  A rating in excess of this amount is not deemed warranted, as discussed below.

The Board notes that in order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board finds that a rating in excess of 70 percent is not warranted.  While the Veteran's symptoms can be deemed severe, the Board notes that the Veteran still has a great relationship with his wife and he retains full time employment.  He has not been found to be a persistent danger of hurting self or others.  Likewise, he has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or memory loss to the degree necessary to warrant a rating of 100 percent.  

In sum, prior to July 1, 2014, the evidence is against assignment of a rating in excess of 50 percent for PTSD.  From July 1, 2014, a 70 percent rating, but no higher, is justified.  The benefit of the doubt has been applied as appropriate.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Extraschedular ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of irritability, hypervigilance, nightmares, anxiety, memory loss, depression, and occupational and social impairments. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 50 percent prior to July 1, 2014 is denied.

Entitlement to a 70 percent rating for PTSD is granted from July 1, 2014.


REMAND

Fibromyalgia and chronic fatigue

The Board remanded these claims in March 2016 with instructions that if obstructive sleep apnea was found to be related to service, then the RO was to obtain an opinion as to whether fibromyalgia or chronic fatigue was caused or aggravated by the sleep apnea.  The Veteran underwent a VA examination in August 2016.  The examiner related the sleep apnea to the Veteran's service-connected cerebrovascular accident.  Sleep apnea was then subsequently service-connected.  However, the examiner never rendered an opinion addressing the relationship between the apnea and the fibromyalgia and chronic fatigue.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain an addendum opinion from the August 2016 VA examiner or other appropriate medical professional.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia or chronic fatigue was caused by, or aggravated by, his service connected obstructive sleep apnea.  The examiner is instructed that aggravation means a permanent worsening beyond the natural progression of a disease.  If aggravation is found, the examiner should identify the baseline level of disability prior to aggravation, or explain why this is not possible.
	
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


